Barrett, J.:
The appellant contends that his covenant here not to do business was unlimited as to space; in other words, that it embraced the entire world. This contention was undoubtedly made under the stress of the modern relaxation of the ancient rule upon the subject of covenants in restraint of trade. The courts of this State have gradually modified the original doctrine of the common law, that all restrictions upon trade are void, without regard to the circumstances of the particular case. The earlier cases here followed the old rule in England. Even as late as 1870 the Commission of Appeals, speaking through Leonard, C., in Saratoga Co. Bank v. King (44 N. Y. 91), observed that “ agreements restraining the use of any occupation or trade beyond a locality of very moderate extent are illegal and void on grounds of public policy.” The first great advance in the direction of the modern doctrine was made in The Diamond Match Co. v. Roeber (106 N. Y. 473).' It was there held. that a covenant not to engage in the manufacture and sale of friction matches within any of the United States or its Territories, except ¡Nevada and Montana, was valid. The restraint there was treated as partial and not general. This case was followed in Leslie v. Lorillard (110 N. Y. 519), and the effect of its reasoning summed up as follows: “ Under the authority of that case it may be said that no contracts are void as being in general restraint of trade' where they operate simply to prevent a party from engaging or competing in the same business.”
In Watertown Thermometer Co. v. Pool (51 Hun, 157) there was *415not even the exception of a remote State or Territory. The covenant distinctly embraced the entire United States. Yet the court, Martin, J., held that it was valid, adopting the dicta of Andrews, J., in The Diamond Match Co. v. Roeber (supra), and citing numerous cases in support of his position. “The cases cited,” he adds, “seem to sustain the doctrine that a restriction which is no greater than the interest of the vendee requires, and by giving which the vendor has obtained an increased price for what he sold, is valid though it extended through the whole kingdom or country.” This latter case, it is proper to say, was cited with approval by the Court of Appeals in Oakes v. C. W. Co. (143 N. Y. 439). Precisely the same doctrine was enunciated in United States Cordage Co. v. William Wall's Son’s R. Co. (90 Hun, 429). There the agreement was that William Wall’s Sons would not engage in the manufacture or sale of cordage within the limits of the United States except as an employee of the Rational Cordage Company. It was held to be valid and enforeible. “ Since The Diamond Match Co'mpa/ny case,” said Parker, J., “ it has been the law of the State that a covenant not to engage in business, made by a vendor in connection with a sale of his business and good will, is valid and enforeible.” The same rule was laid down in Hodge v. Sloan (107 N. Y. 244); Tode v. Gross (127 id. 480), and Underwood v. Smith (19 N. Y. Supp. 380; affd., on opinion below, 135 N. Y. 661). Indeed, the absolute doctrine that a covenant in restraint of trade is void merely because it is unlimited in regard to space lias been questioned even in England by so eminent an authority as Mr. Justice Fry. (Rousillon v. Rousillon, L. R. [14 Ch. Div.] 351.) And Vice-Chancellor James, in Leather Cloth Co. v. Lorsont (L. R. [9 Eq.] 345), observed that a man may enter into any stipulation, however restrictive, provided that the restriction, in the judgment of the court, is not unreasonable, having regard to the subject-matter of the contract. These cases were discussed in Maxim N. G. & A. Co. v. Nordenfelt (L. R. 1893 [1 Ch.] 630), and Lord Justice Bindley there observed that, in his opinion, this was “ the doctrine to which the modern authorities have been gradually approximating.” Lord Bowen, in his celebrated opinion in this case, summarized the conclusion at which he had arrived as follows: “ The rule as to general restraint of trade ought not, in my judgment, to apply where a trader or manu*416facturer finds it necessary, for the advantageous transfer of the good will of a business in which he is so interested, and for the adequate protection of those who buy it, to covenant that he will retire altogether from the trade which is being disposed of, provided always that the covenant is one the tendency of which is not injurious to the public.” This last proviso also embodies the sole criticism of Lord Justice Lindley upon the judgments of Lord Justice Fey and Vice-Chancellor James in the cases already referred to. The third judge in the Wordenfelt case, Lord Justice A. L. Smith, said that, in his judgment, there was no such hard and fast rule as that every covenant in restraint of trade is ipso faoto void if it is unlimited as to space. Applying the true rule to the facts of that case, he observed: “ How can it be truly said that a restraint which is but co-extensive with the area traded over by the plaintiffs is unreasonable, and affords more than a fair protection to their interests ? In my judgment the limit of space in all these cases must necessarily vary with the ever-changing circumstances attending the develop-" ment of trade, and the varying circumstances of the particular trader; and, bearing in mind what the plaintiffs’ trade is, the limit, though co-extensive with the world, is not, in my opinion, unreasonable.”
It is thus apparent that the courts in which this doctrine originated have kept pace with modern conditions. In that respect they afford an example to courts in this country, where the hard-and-fast rule seems still to be adhered to. (Bishop v. Palmer, 146 Mass. 469; Consumers’ Oil Co. v. Nunnemaker, 142 Ind. 560.) The result of the authorities both here and in England justifies this statement of the present governing rule — a covenant by the vendor of a particular business not to engage therein or in a similar business to the prejudice of the vendee is valid when such covenant is an incident to the sale of the good will of the business sold. Such a covenant is not in restraint of trade so long as it is co extensive with the interest to be protected, and but adequate to secure to the vendee the full and, as against the vendor, exclusive enjoyment of the thing purchased.
Applying this rule to the facts of the case at bar, it seems quite clear that the present agreement is valid and enforcible. The instrument must be read in connection with the surrounding cir*417cumstances; and also in the light of the rule stated by Allen, J., in Curtis v. Gokey (68 N. Y. 304), that “ the law will not presume an agreement void as illegal or against public policy when it is capable of a construction which would make it consistent with the laws and valid.” There is nothing in the instrument, when fairly construed, which makes the covenant unlimited as to space or detrimental to the public. It is true that it lacks express words of limitation. But these words may be implied as well as expressed. The instrument, it will be observed, is not a formal agreement, but a mere receipt signed by the defendant alone, and as thus signed delivered to Rn Ton. It refers to the business sold as a business conducted in “Rew York city.” The papers show that this business consisted in the sale of farm products consigned to the defendant as a commission merchant from farmers in various parts of the country. What the parties were thinking about and dealing with was the sale of this business conducted exclusively in the city of Rew York, and of its good will. The market was in the city of Rew York, and competition could only be there. The receipt was drawn in contemplation of these facts. The covenant not to enter into a business in the same or a similar line was but a natural and necessary incident of such a sale. The object thereof was plainly to prevent competition by the vendor; that is, competition here, where alone there could be competition. When the defendant says, “ I further agree not to enter into business in the same or similar line for the term of ten years from date,” he says, in effect, that for that length of time, so far as he is concerned, he will leave the field of business activity here in a particular line to the vendor. What object would there be in extending the defendant’s disability beyond any possible area of competition ? And why should the language, though general, be construed contrary to what we can plainly see was the intention of the parties ? There certainly could be no competition in this particular business outside of the locality where farmers find their market, and apart from local agencies, namely, the city of Rew York and its farm produce commission merchants. The minds of the parties never passed beyond this area of possible competition, and the writing was but an expression of what was in their minds with relation to the business done within that area. This is accentuated *418by the explanatory words which immediately follow the covenant, namely: “ Thus agreeing to throw all necessary influence which I can toward the increase of and for the benefit of the business of Charles D. Ru Ton.” How could a covenant not to engage in the business of a commission merchant for the sale of farm products in the world at large (outside of Hew York city) have any bearing upon the vendor’s agreement to use his influence to increase the particular business here sold ? The true paraphrase is clearly this: “ I agree not to enter into the same or a similar business in competition with you for ten years, thus agreeing during that period to help rather than hinder you in increasing the business sold.” When the words “ in competition with you ” are understood and implied (as clearly upon the surroundings they must be) the locality of the business, namely, the city of New York, is equally understood and implied. The covenant as to space was thus limited to the locality where competition was possible. The case on this head is directly within the rule laid down in Hubbard v. Miller (27 Mich. 15) and within the principle upon which the following cases were decided: Smith’s Appeal (113 Penn. St. 579); Thomas v. Miles (3 Ohio St. 274); Peltz v. Eichele (62 Mo. 171); Boardman, v. Wheeler (15 Wkly. Dig. 325; affd., 27 Hun, 616); Heichew v. Hamilton (3 G. Greene [Iowa], 596), and see Curtis v. Gokey (supra; 5 Hun, 555).
Upon both the law and the facts, we think that a clear case for an injunction was made out. There was here an attempt on the defendant’s part to deprive the plaintiff of the benefit meant to be conferred upon him by the contract of sale. The defendatit’s course is quite inexcusable. He would take, but not give. Retaining the purchase price, he in fact seeks to repossess himself of what that purchase price represented. The law will not permit him, upon the hypocritical pretense of defending a rule of public policy, to cheat the plaintiff out of the essential thing which the latter bought and paid for.
The order was right and should be affirmed, with ten dollars costs costs and the disbursements of the appeal.
Van Brunt, P. J., Rumsey and Ingraham, JJ"., concurred; McLaughlin, J., dissented.